   Case: 3:19-cv-00300-WHR Doc #: 26 Filed: 08/26/21 Page: 1 of 1 PAGEID #: 106




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

 JESSICA HINTON, et al.,                          :   Case No. 3:19-cv-300
                                                  :
        Plaintiffs,                               :
                                                  :   District Judge Walter H. Rice
 vs.                                              :
                                                      Magistrate Judge Peter B. Silvain, Jr.
                                                  :
 BIG LIMO, INC.,                                  :
                                                  :
        Defendant.                                :
                                                  :


                                                ORDER


       The discovery phase of this case has ended. No discovery motions or other matters

referred to the undersigned Judicial Officer remain pending. The case is presently set for further

proceedings, including trial, before United States District Judge Walter H. Rice. The Clerk of

Court is directed to note in the record that:

       1.      Referral of this case to the undersigned Judicial Officer has
               expired; and

       2.      No motions or other matters in this case remain pending before the
               undersigned Judicial Officer.


August 26, 2021                                         s/Peter B. Silvain, Jr.
                                                        Peter B. Silvain, Jr.
                                                        United States Magistrate Judge
